Judith Rogers, Judge, dissenting. I respectfully dissent from the opinion of the court that under Ark. Code Ann. § 11-9-525 an employer is required to pay permanent partial anatomical impairment benefits at a permanent total rate. Arkansas Code Annotated § 11-9-525 provides in part: (a)(1) The Second Injury Trust Fund established in this chapter is a special fund designed to insure that an employer employing a handicapped worker will not, in the event the worker suffers an injury on the job, be held liable for a greater disability or impairment than actually occurred while the worker was in his employment. (2) The employee is to be fully protected in that the Second Injury Fund pays the worker the difference between the employer’s liability and the balance of his disability or impairment which results from all disabilities or impairments combined. (b)(5) If the previous disability or impairment, whether from compensable injury or otherwise, and the last injury together result in permanent total disability, the employer at the time of the last injury shall be liable only for the actual anatomical impairment resulting from the last injury considered alone and of itself. However, if the compensation for which the employer at the time of the last injury is liable is less than the compensation provided in §§ 11-9-501 - 11-9-506 for permanent total disability, then, in addition to the compensation for which the employer is liable and after the completion of payment of compensation by the employer, the employee shall be paid the remainder of the compensation that would be due for permanent total disability under §§ 11-9-501 - 11-9-506 out of the Second Injury Trust Fund. (Emphasis added.) Arkansas Code Annotated § 11-9-501 provides for the payment of permanent total disability benefits and sets the maximums for those payments. It also provides that “[compensation payable to an injured employee for permanent partial disability, including scheduled permanent injuries (the permanent partial disability rate), which results from an injury” shall not exceed sixty-six and two-thirds percent of the employee’s average weekly wage. The first step in interpreting a statute is to construe it just as it reads by giving words their ordinary and usually accepted meaning. When interpreting an act, it is permissible to examine its title; parts of statutes relating to the same subject matter must be read in the light of each other. Farnsworth v. White County, 39 Ark. App. 98, 839 S.W.2d 229 (1992). Also, in interpreting a statute and attempting to construe legislative intent, we look to the language of the statute, the subject matter, the object to be accomplished, the purpose to be served, the remedy provided, legislative history, and other appropriate matters that throw light on the matter. Osmose Wood Preserving v. Jones, 40 Ark. App. 190, 843 S.W.2d 875 (1992). A clear reading of the statutes involved reveals that the employer shall not be held liable for a greater disability or impairment than actually occurred while the worker was in his employment. The opinion of the court, in disregard of the clear statutory language of Ark. Code Ann. § 11-9-525, has imposed liability on the employer for a greater degree of disability than was actually incurred by the employee by requiring the employer to pay permanent partial disability at a permanent total rate. Although this is a case of first impression, the issue in this case is addressed by Ark. Code Ann. § ll-9-525(b)(5). That section provides that “if compensation for which the employer at the time of the last injury is liable is less than the compensation provided in [§ 11-9-501] for permanent total disability, then, in addition to the compensation for which the employer is liable and after the completion of payment of compensation by the employer, the employee shall be paid the remainder of the compensation that would be due for permanent total disability under [§ 11-9-501] out of the Second Injury Trust Fund.” Here, the claimant was injured and sustained a 13% anatomical impairment while in the employment of appellant. After the previous disability was combined with the last injury, it was established that the claimant was totally disabled. Appellant paid the 13% anatomical impairment rating at a permanent partial rate of $169.59 for 58.5 weeks as required. Under a fair reading of these statutes that is the full extent of the appellant’s liability. The employee was entitled to permanent total disability benefits for those 58.5 weeks; however, as the statute requires, appellant was only liable for permanent partial disability benefits. In this situation, the employer was liable for less than what the employee was entitled to receive under § 11-9-501 for permanent total disability. Therefore, as the statute clearly reads, the employee shall be paid the remainder of the compensation that would be due for permanent total disability under § 11-9-501 out of the Second Injury Trust Fund. The opinion of the court states that “limitation of an employer’s liability to the permanent partial rate is inconsistent with the general statutory scheme concerning payment of benefits where Second Injury Fund liability is involved.” I disagree. The limitation of an employer’s liability to the permanent partial rate is in keeping with the general statutory scheme and more specifically with the particular statute in question. The statute involved specifically limits the employer’s liability and in the same breath protects the employee through the Second Injury Fund. In interpreting statutes we are to give words their plain and ordinary meaning, and the decision reached by the court is a departure from the unambiguous language of Ark. Code Ann. § 11-9-525. The court’s decision imposes liability upon the employer that the Arkansas General Assembly did not intend an employer of a previously injured worker to bear by requiring that employer, who is only responsible for paying the permanent partial disability benefits attributable to the worker’s injury while in its service, to pay for permanent total disability. This result will neither protect injured workers from being denied employment by willing employers, nor will it insure those employers that their commendable efforts to provide work for previously-injured workers will not be penalized in the event of a subsequent injury. The language of the statute explicitly states that the Second Injury Fund is established to liinsure that an employer employing a handicapped worker will not, in the event the worker suffers an injury on the job, be held liable for a greater disability or impairment than actually occurred while the worker was in his employment . . . .” Contrary to the suggestion by those who voted to affirm the Commission, the crucial concern of the legislation is to protect injured workers and their employers from economic hardship through job discrimination and increased exposure to the financial consequences of subsequent injuries, respectively. If the solvency of the Second Injury Fund is to become the paramount aim to be served by this legislation, one would think that the General Assembly is both able and willing to say so, and to do it in vastly different language from that found in the statute before us. This court should decline the invitation to reach a result different from that dictated by the plain language of the statute which places concern for injured workers and the businesses that employ them above concerns about the solvency of a Fund created to protect those very persons. I have also re-examined the statute and the cases cited by the concurring opinion. I do not find that the cases cited by that opinion establish a public policy to protect the Second Injury Fund at the expense of the injured worker. Robbins and Pittman, JJ., join in this opinion.